MEMORANDUM **
Aldo Hernandez-Mendez appeals from the 27-month sentence imposed following his guilty-plea conviction for illegal re-entry of a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Hernandez-Mendez contends that his sentence is unreasonable because the district court focused almost exclusively on his criminal history and failed to consider the other factors set forth in 18 U.S.C. § 3553(a). We conclude that the district court did not commit procedural error and that Hernandez-Mendez’s sentence is substantively reasonable. See Gall v. United States, — U.S. -, ---, 128 S.Ct. 586, 598-602, 169 L.Ed.2d 445 (2007); see also United States v. Rodriguez-Rodriguez, 441 F.3d 767, 770-71 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.